STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  February 16, 2017
              Plaintiff-Appellant,

v                                                                 No. 329298
                                                                  Wayne Circuit Court
ORONDE GRAHAM,                                                    LC No. 15-004873-01-FH

              Defendant-Appellee.


Before: WILDER, P.J., and CAVANAGH and K. F. KELLY, JJ.

PER CURIAM.

       The prosecution appeals as of right an order granting defendant’s motion to dismiss the
charges of second-degree home invasion, MCL 750.110a(3), two counts of fourth-degree child
abuse, MCL 750.136b(7), and domestic violence, MCL 750.81(2), on the ground that the 180-
day rule, MCL 780.131, was violated. We vacate the trial court’s order, and remand for further
proceedings.

        Defendant was on parole on August 29, 2013, when he was involved in an incident that
resulted in the police being called. Subsequently, defendant was charged with parole violations,
and he ultimately pleaded guilty to two parole violations. As a result, defendant returned to
prison.

        On February 10, 2014, while defendant was in prison, the prosecution filed a complaint
against him for the instant case, charging defendant for his conduct during the August 29, 2013
incident. The prosecution also issued a warrant for defendant’s arrest on the same day. At that
time, defendant was still incarcerated, but he was eventually granted parole again in May 2015.
Defendant was arraigned on his warrant on May 29, 2015, and was bound over following a
preliminary examination on June 12, 2015.

        On August 8, 2015, defendant filed a motion to dismiss his case, arguing that the
prosecutor violated the 180-day rule pursuant to MCL 780.131 and MCR 6.004(D). Defendant
contended that the prosecution had knowledge of his incarceration after his warrant was issued,
and thus, his case should be dismissed because more than 180 days elapsed between the issuance
of his warrant and his arraignment. While he acknowledged that MDOC sent a “180-day letter”




                                              -1-
to the prosecution almost a year and a half after the warrant had been issued, he argued that the
purpose1 of the 180-day rule was to allow a defendant an opportunity to serve his sentences
concurrently while incarcerated. Therefore, the prosecution’s failure to bring him to trial when it
had knowledge of his incarceration had frustrated the purpose of the 180-day rule.

       The prosecutor argued that she first received formal notice from MDOC regarding
defendant on June 2, 2015, and the trial court stated that it would accept the truth of that fact.
The trial court then proceeded by stating the purpose of the 180-day rule was to allow a
defendant to serve an eligible sentence concurrently, apparently relying on defendant’s argument
regarding the statute’s purpose. It then stated that it believed the prosecution was aware that
defendant was in custody prior to receiving formal notice from MDOC. In response, the
prosecutor explained that she had taken an opportunity to review defendant’s file, and discovered
a note in the file from the warrant prosecutor which indicated that the warrant prosecutor was
aware defendant was in prison as of January 2014.

       After this statement by the prosecutor, the trial court briefly observed that “literal
compliance” with MCL 780.131 and MCR 6.004(D)(1) required formal notification to be sent
from MDOC to the prosecutor “for the 180 days to run[.]” However, the trial court granted
defendant’s motion to dismiss because the prosecution had “actual notice” that defendant was in
custody as of January 2014, and thus, the prosecution violated the 180-day rule by bringing
defendant to court after June 2015.

       On appeal, the prosecution argues that the trial court erred as a matter of law when it
granted defendant’s motion to dismiss because the 180-day rule was not triggered until the
prosecution received formal notice from MDOC. We agree.

        We review a trial court’s decision on a motion to dismiss for an abuse of discretion,
which exists when the decision falls outside the range of principled outcomes. People v
Nicholson, 297 Mich. App. 191, 196; 822 NW2d 284 (2012). Legal issues regarding the 180-day
rule are reviewed de novo. People v McLaughlin, 258 Mich. App. 635, 643; 672 NW2d 860
(2003).

       MCL 780.131(1) provides:
               Whenever the department of corrections receives notice that there is
       pending in this state any untried warrant, indictment, information, or complaint
       setting forth against any inmate of a correctional facility of this state a criminal
       offense for which a prison sentence might be imposed upon conviction, the
       inmate shall be brought to trial within 180 days after the department of
       corrections causes to be delivered to the prosecuting attorney of the county in


1
  Defendant’s argument relied on a quotation that stated the purpose of the 180-day rule from
People v Loney, 12 Mich. App. 288, 292; 162 NW2d 832 (1968), however the Michigan Supreme
Court overruled Loney and its progeny, because “the statute does not distinguish concurrent and
consecutive sentencing on the pending charge.” People v Williams, 475 Mich. 245, 255; 716
NW2d 208 (2006).


                                                -2-
       which the warrant, indictment, information, or complaint is pending written notice
       of the place of imprisonment of the inmate and a request for final disposition of
       the warrant, indictment, information, or complaint. The request shall be
       accompanied by a statement setting forth the term of commitment under which
       the prisoner is being held, the time already served, the time remaining to be
       served on the sentence, the amount of good time or disciplinary credits earned, the
       time of parole eligibility of the prisoner, and any decisions of the parole board
       relating to the prisoner. The written notice and statement shall be delivered by
       certified mail.

        This Court has held that “[t]he clear language of MCL 780.131(1) provides that MDOC
must send written notice, by certified mail, to the prosecutor to trigger the 180-day requirement.”
People v Rivera, 301 Mich. App. 188, 192; 835 NW2d 464 (2013). See also People v Williams,
475 Mich. 245, 256; 716 NW2d 208 (2006) (holding that MCL 780.131(1) expressly provides
that notice must be sent from the Department of Corrections to the prosecuting attorney to trigger
the 180-day rule).

       The trial court erred as a matter of law when it dismissed defendant’s case. The parties
do not dispute that the prosecution first received formal notice regarding defendant’s
incarceration from MDOC on June 2, 2015. As a result, the 180-day period began on June 3,
2015. See Williams, 475 Mich. at 256-257 n 4 (stating that the 180-day period begins to run the
day after notice is received). The prosecution promptly conducted defendant’s preliminary
examination on June 12, 2015, and a trial date was initially set for August 26, 2015. Thus, there
was no violation of 180-day rule justifying the trial court’s dismissal of defendant’s case.

        Defendant argues on appeal that the prosecution violated the 180-day rule because it had
actual knowledge that defendant was in prison when it issued defendant’s warrant. In support of
this contention, defendant argues that the Michigan Supreme Court could have reached a
different holding in Williams if, in that case, the prosecutor had actual knowledge that the
defendant was incarcerated. However, defendant provides no authority in support of this
speculation. And to the contrary, the Michigan Supreme Court has held in an order that a letter
sent by MDOC to the prosecution before a defendant’s warrant had been issued did not trigger
the 180-day rule. People v Henderson, 497 Mich. 988; 861 NW2d 50 (2015).2 Therefore, the
plain and unambiguous language of MCL 780.131(1) must be enforced as written. See Williams,
475 Mich. at 250 (citation omitted).




2
  An order of the Michigan Supreme Court is binding precedent on this Court if it was a final
disposition of an application, and if it “contains a concise statement of the applicable facts and
the reason for the decision.” People v Crall, 444 Mich. 463, 464 n 8; 510 NW2d 182 (1993),
citing Const 1963, art 6, § 6.


                                                -3-
       We vacate the trial court’s order dismissing defendant’s case, and remand for further
proceedings consistent with this opinion. We do not retain jurisdiction.




                                                        /s/ Kurtis T. Wilder
                                                        /s/ Mark J. Cavanagh
                                                        /s/ Kirsten Frank Kelly




                                            -4-